Case 1:21-cv-22131-KMW Document 1 Entered on FLSD Docket 06/08/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

     Civil Action Number:

     JESUS GONZALEZ

            Plaintiff,
     vs.


     BARNES & NOBLE BOOKSELLERS, INC.
     d/b/a Barnes & Noble bookstore at Miracle Mile,
     MCBRIDE FAMILY LIMITED PARTNERSHIP

                   Defendants.
                                                   /

                            COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

     hereby sues Defendant Barnes & Noble Booksellers, Inc. doing business as Barnes & Noble

     bookstore at Miracle Mile and Defendant McBride Family Limited Partnership for

     injunctive relief pursuant to 42 U.S.C. §§12181-12189 of the Americans with Disabilities

     Act (“ADA”) and 28 C.F.R. Part 36 and alleges:

                                           JURISDICTION

            1.      This is an action for declaratory and injunctive relief pursuant to Title III of

     the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

     vested with original jurisdiction under 28 U.S.C. §1331.

            2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred within the Southern District of Florida and the

     subject premises is located within the jurisdiction of this Court.




                                                       1
Case 1:21-cv-22131-KMW Document 1 Entered on FLSD Docket 06/08/2021 Page 2 of 10




            3.        Defendants are authorized to conduct, and are conducting, business within

     the State of Florida and within the jurisdiction of this court.

                                                 PARTIES

            4.        Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff suffers

     from what constitutes a “qualified disability” under the ADA as he is disabled with

     neuropathy and nerve damage due to radiation and utilizes a wheelchair for mobility.

     Plaintiff’s disability is defined in 42 US Code §12102(1)(A), (2) and in 28 C.F.R.

     §36.105(b)(2) and 28 C.F.R. §36.105(2)(iii)(D).

            5.        Defendant Barnes & Noble Booksellers, Inc. (also referenced as “Defendant

     B&N,” “tenant,” “operator,” lessee” or “co-Defendant”) is a foreign corporation authorized

     to transact business in Florida. The parent company, Barnes & Noble, Inc. is an American

     bookseller. It is a Fortune 1,000 company and the bookseller with the largest number of

     retail outlets in the United States. The parent company operates 627 retail stores in all 50

     United States.

            6.        Defendant McBride Family Limited Partnership (also referenced as

     “Defendant McBride Partnership,” “Lessor,” “Owner,” or “co-Defendant”) is the owner of

     real property located at 152 Miracle Mile, Coral Gables, Florida 33134, which is also

     referenced as folio 03-4117-005-0480. Defendant McBride Partnership’s real property is a

     commercial property which is leased to co-Defendant B&N who in turn has operated a

     bookstore under the “Barnes & Noble” brand.

                                                  FACTS

            7.        Barnes & Noble bookstores mainly sell books but they also sell games and

     collectibles, toys and offer café (drinks and bakery goods) dining. All Barnes & Noble




                                                      2
Case 1:21-cv-22131-KMW Document 1 Entered on FLSD Docket 06/08/2021 Page 3 of 10




     bookstores are places of public accommodation pursuant to 42 U.S.C. §12181(7)(E) and 28

     C.F.R. §36.104(5) as an “other” sales establishment. The Barnes & Noble bookstore located

     at 152 Miracle Mile which is the subject of this complaint is also referenced as “Barnes &

     Noble bookstore,” “Barnes & Noble bookstore at Miracle Mile,” “bookstore,” or “place of

     public accommodation.”

            8.      As the operator of bookstores which are open to the public, Defendant B&N

     is defined as a “Public Accommodation" within meaning of Title III because it is a private

     entity which owns, or operates a bookstore; 42 U.S.C. §12182, §12181(7)(E); 28 C.F.R.

     §36.104(5).

            9.      Due to the close proximity to Plaintiff’s home to the Barnes & Noble

     bookstore at Miracle Mile, on May 21, 2021 Plaintiff went to the Barnes & Noble bookstore

     with the intent of purchasing books and enjoying the café.

            10.     On entering the Barnes & Noble bookstore, Plaintiff had difficulty parking

     and perambulating to the bookstore entrance due to the excessive slope of the designated

     accessible parking spaces. Further, while Plaintiff was shopping, he went to the restroom

     and while in the restroom Plaintiff met multiple areas of inaccessibility due to the fact that

     he is confined to his wheelchair.

            11.     Due to the inaccessible restroom facilities and non-complaint designated

     accessible parking spaces, Plaintiff has been denied full and equal access by the

     operator/lessee of the bookstore (Defendant B&N) and by the owner/lessor of the

     commercial property which houses the bookstore (Defendant McBride Partnership).

            12.     On information and belief, Defendant B&N is well aware of the ADA and

     the need to provide for equal access in all areas of its bookstores. Therefore, its failure to




                                                   3
Case 1:21-cv-22131-KMW Document 1 Entered on FLSD Docket 06/08/2021 Page 4 of 10




     reasonably accommodate mobility impaired and disabled patrons by insuring that its Barnes

     & Noble bookstore at Miracle Mile is fully accessible is/was willful, malicious, and

     oppressive and in complete disregard for the Civil Rights of the Plaintiff and in violation of

     28 C.F.R. §36.303.

             13.       As the owner of commercial real property which is operated as a bookstore

     open to the public, Defendant McBride Partnership is also a “Public Accommodation”

     pursuant to 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5). On information and belief, as

     an investor and owner of commercial property being used as a public accommodation,

     Defendant McBride Partnership is aware of the ADA and the need to provide for equal

     access in all areas of its commercial property which are open to the public. Failure to

     reasonably accommodate mobility impaired and disabled patrons at its commercial property

     by insuring that its commercial property is fully accessible is/was willful, malicious, and

     oppressive and in complete disregard for the civil rights of the Plaintiff and in violation of

     28 C.F.R. §36.303.

             14.       As a result of the joint and several discrimination by Defendants, Plaintiff

     has suffered loss of dignity, mental anguish and other tangible injuries and has suffered an

     injury-in-fact.

             15.       Plaintiff continues to desire to patronize the Barnes & Noble bookstore at

     Miracle Mile, but continues to be injured in that he continues to be discriminated against

     due to the barriers to access within that place of public accommodation, all which are in

     violation of the ADA.

             16.       Any and all requisite notice has been provided.




                                                     4
Case 1:21-cv-22131-KMW Document 1 Entered on FLSD Docket 06/08/2021 Page 5 of 10




            17.     Plaintiff has been obligated to retain the civil rights law office of J. Courtney

     Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

     this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

     attorney’s fees, costs and expenses from the Defendant pursuant to 42 U.S.C. §12205.

                     COUNT I – VIOLATIONS OF TITLE III OF THE ADA

            18.     The ADA was enacted and effective as of July 26, 1990 and ADA legislation

     has been protecting disabled persons from discrimination due to disabilities since that time.

     Since 30 years have passed since enactment of the ADA, public accommodations and places

     of public accommodation have had adequate time for compliance.

            19.     Congress explicitly stated that the purpose of the ADA was to:

            (i)     provide a clear and comprehensive national mandate for the
                    elimination of discrimination against individuals with disabilities;
            (ii)    provide clear, strong, consistent, enforceable standards addressing
                    discrimination against individuals with disabilities; and,
            (iii)   invoke the sweep of congressional authority, including the power to
                    enforce the fourteenth amendment and to regulate commerce, in
                    order to address the major areas of discrimination faced on a daily
                    by people with disabilities.

                    42 U.S.C. §12101(b)(1)(2) and (4).

            20.     Prior to the filing of this lawsuit, Plaintiff personally visited the Barnes &

     Noble bookstore at Miracle Mile, however Plaintiff was denied adequate accommodation

     because, as a disabled individual who utilizes a wheelchair for mobility, Plaintiff met

     architectural barriers on entry and when he went to the restroom. Therefore, Plaintiff has

     suffered an injury in fact.

            21.     Defendant B&N (operator of the Barnes & Noble bookstore at Miracle Mile)

     and Defendant McBride Partnership (owner of the commercial property leased to co-

     Defendant B&N) have discriminated (and continue to discriminate) against Plaintiff by



                                                    5
Case 1:21-cv-22131-KMW Document 1 Entered on FLSD Docket 06/08/2021 Page 6 of 10




     denying full and equal access to, and full and equal enjoyment of, goods, services, facilities,

     privileges, advantages and/or accommodations at the Barnes & Noble bookstore located at

     Miracle Mile, in derogation of 42 U.S.C. §12101 et. seq., and as prohibited by 42 U.S.C.

     §12182 et. seq. by failing to barriers to access pursuant to 42 U.S.C. §12182(b)(2)(a)(iv),

     where such removal is readily achievable.

             22.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

     equal safe access to, and the benefits of, the accommodations and services offered at the

     Barnes & Noble bookstore at Miracle Mile.

             23.     Defendants are jointly and singularly governed by the ADA and must be in

     compliance therewith. Defendants have jointly and severally discriminated against Plaintiff,

     a disabled patron, in derogation of 28 C.F.R. Part 36.

             24.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

     amended), the Department of Justice, Office of the Attorney General, promulgated Federal

     Regulations to implement the requirements of the ADA, known as the Americans with

     Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

     which said Department may obtain civil penalties of up to $75,000 for the first violation and

     $150,000 for any subsequent violation.

             25.     The commercial space which is owned by Defendant McBride Partnership

     (owner/lessor) and which houses the Barnes & Noble bookstore (operated by tenant/lessee

     Defendant B&N) is in violation of 42 U.S.C. §12181 et. seq., the ADA, and 28 C.F.R.

     §36.302 et. seq. As such, both the owner/lessor and the tenant/lessee are discriminating

     against the Plaintiff as a result of inter alia, the following specific violations:




                                                      6
Case 1:21-cv-22131-KMW Document 1 Entered on FLSD Docket 06/08/2021 Page 7 of 10




        i.   As to Defendant B&N (lessee/operator) and Defendant McBride Partnership

             (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty parking

             and exiting his car as designated accessible parking spaces are located slopes over

             2.1%. this is in violation of Section 4.6.3 of the ADAAG and Section 502.4 of the

             2010 ADA Standards for Accessible Design. The slope of the parking lot is further

             in violation of 2010 ADA Standards for Accessible Design Section 207.1 and

             Section 403.3 which states that the running slope of walking surfaces shall not be

             steeper than 1:20 and the cross slope shall not be steeper than 1:48 and Section 403.4

             which requires change in slope to comply with Section 303, wherein Section 303.4

             requires changes in level greater than ½ inch shall be ramped. See also Section 4.6.3

             of the ADAAG which states that parking spaces and access aisles shall be level with

             surface slopes not exceeding 1:50 (2%) in all directions

       ii.   As to Defendant B&N (lessee/operator) and Defendant McBride Partnership

             (owner/lessor of the property) (jointly and severally), Plaintiff could not enter the

             lavatory without assistance, as the bathroom toilet compartment stall door does not

             have pull handles on both sides of the door near the latch, which is in violation of 28

             C.F.R. Part 36, and ADA/ABA Design Compliance Code Section §604.8.1.2.

      iii.   As to Defendant B&N (lessee/operator) and Defendant McBride Partnership

             (owner/lessor of the property) (jointly and severally), Plaintiff could not transfer to

             the toilet without assistance, as the rear wall grab bar does not have the required

             length and is mounted in the wrong distance from the side wall. This is a violation of

             Section 4.16.4 and Figure 29 of the ADAAG and Sections 604.5.2 of the 2010 ADA

             Standards for Accessible Design which states that the rear wall grab bar shall be 36




                                                    7
Case 1:21-cv-22131-KMW Document 1 Entered on FLSD Docket 06/08/2021 Page 8 of 10




            inches (915 mm) long minimum and extend from the centerline of the water closet

            12 inches (305 mm) minimum on one side and 24 inches (610 mm) minimum on the

            other side.

      iv.   As to Defendant B&N (lessee/operator) and Defendant McBride Partnership

            (owner/lessor of the property) (jointly and severally), Plaintiff could not use the

            toilet without assistance, as the toilet paper dispenser is not in the proper position in

            front of the water closet or at the correct height above the finished floor, in violation

            of 2010 ADAAG §§604, 604.7 which states that toilet paper dispensers shall comply

            with Section 309.4 and shall be 7 inches (180 cm) minimum and 9 inches (230 cm)

            maximum in front of the water closet measured to the centerline of the dispenser.

            Further, the outlet of the dispenser shall be 15 inches (380 mm) minimum and 48

            inches (1220 mm) maximum above the finish floor and shall not be located behind

            grab bars. Section 604.9.6 further states that there must be a clearance of 1½ inches

            (38 mm) minimum below the grab bar and that dispensers shall not be of a type that

            controls delivery or that does not allow continuous paper flow. The subject toilet

            paper dispenser is in violation of these sections.

      v.    As to Defendant B&N (lessee/operator) and Defendant McBride Partnership

            (owner/lessor of the property) (jointly and severally), the lavatory mirror (inside the

            stall) is mounted too high, which is in violation of Section 213.3.5 of 28 C.F.R. Part

            36, Section 4.19.6 of the ADAAG, and Section 603.3 of the2010 ADA Standards for

            Accessible Design.

      vi.   As to Defendant B&N (lessee/operator) and Defendant McBride Partnership

            (owner/lessor of the property) (jointly and severally), Plaintiff was exposed to a




                                                    8
Case 1:21-cv-22131-KMW Document 1 Entered on FLSD Docket 06/08/2021 Page 9 of 10




            cutting/burning hazard because the lavatory pipes (inside the stall) and water supply

            lines are not completely wrapped which is in violation of Section 4.19.4 of the

            ADAAG and Section 606.5 of the 2010 ADA Standards of Accessible Design,

            because the lavatory pipes are not fully wrapped or maintained.

     vii.   As to Defendant B&N (lessee/operator) and Defendant McBride Partnership

            (owner/lessor of the property) (jointly and severally), Plaintiff was exposed to a

            cutting/burning hazard because the lavatory pipes (outside the stall) and water

            supply lines are not completely wrapped which is in violation of Section 4.19.4 of

            the ADAAG and Section 606.5 of the 2010 ADA Standards of Accessible Design,

            because the lavatory pipes are not fully wrapped or maintained.

            26.     Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the Defendants

     are required to make the commercial property which is being operated as a Barnes & Noble

     bookstore accessible to persons with disabilities since January 28, 1992. Defendants have

     jointly and severally failed to comply with this mandate.

            27.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

     Plaintiff injunctive relief, including an order to alter the commercial property and the

     bookstore therein such that it is made readily accessible to, and useable by, individuals with

     disabilities to the extent required by the ADA.

            WHEREFORE, Plaintiff Jesus Gonzalez demands judgment against the Defendant

     McBride Family Limited Partnership (owner of the commercial property housing the Barnes

     & Noble bookstore) and Defendant Barnes & Noble Booksellers, Inc. (operator of the

     Barnes & Noble bookstore) and requests the following relief:

               a)       The Court declare that Defendants have violated the ADA;




                                                   9
Case 1:21-cv-22131-KMW Document 1 Entered on FLSD Docket 06/08/2021 Page 10 of 10




                b)       The Court enter an Order directing Defendants to evaluate and neutralize

                their policies, practices and procedures toward persons with disabilities,

                c)       The Court enter an Order requiring Defendants to alter the commercial

                property and Barnes & Noble bookstore located therein such that it becomes

                accessible to and usable by individuals with disabilities to the full extent required

                by the Title III of the ADA;

                d)       The Court award reasonable costs and attorneys fees; and

                e)       The Court award any and all other relief that may be necessary and

                appropriate.

      Dated this 8th day of June 2021.

                                                   Respectfully submitted,

                                                   /s/ J. Courtney Cunningham
                                                   J. Courtney Cunningham, Esq.
                                                   J. COURTNEY CUNNINGHAM, PLLC
                                                   FBN: 628166
                                                   8950 SW 74th Court, Suite 2201
                                                   Miami, Florida 33156
                                                   Telephone: 305-351-2014
                                                   Email: cc@cunninghampllc.com
                                                   Counsel for Plaintiff




                                                   10
